Citation Nr: 0818486	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for hepatitis C, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California in which a 10 percent evaluation was 
granted for hepatitis.

The veteran was scheduled to appear for a hearing before a 
Veterans Law Judge appearing in Washington, D.C. in July 
2007.  Within 60 days after the letter notifying him of his 
hearing date, but less than two weeks prior to the hearing, 
the veteran asked to cancel this hearing and reschedule a 
hearing before a Veteran's Law Judge appearing at the Los 
Angeles RO by tele conference.  The request was allowed, and 
the veteran was rescheduled for a video tele conference 
hearing in November 2007.  He failed to report, and 
subsequently requested another opportunity to testify before 
the Board.  His request was denied in February 2008 for 
failure to show good cause for having failed to report.

The issues of entitlement to an evaluation greater than 60 
percent for hepatitis C addressed in the REMAND portion of 
the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence shows the service-connected hepatitis C 
is productive of moderate liver damage including stage three 
fibrosis and cirrhosis requiring prescribed medications, 
secondary depression requiring prescribed medication; 
objective observations of fluctuating weight (including 
weight loss), abdominal pain and inflammation of the liver; 
and fatigue. 


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, and no greater, for 
hepatitis C are met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.31, 4.114, Diagnostic Code 7345 (prior to July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice 
concerning the issue of increased evaluations in December 
2005.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  Notice of the 
new criteria regarding evaluation of hepatitis C effective 
May 31, 2001, and notice of the laws and regulations 
governing degrees of disability and effective dates was not 
provided to the veteran prior to the initial adjudication.  
Notice concerning the criteria governing the evaluation of 
infectious hepatitis under the old and new regulations was 
provided in the July 2003 statement of the case.

However, the veteran and his representative demonstrated 
their understanding of the criteria required for a higher 
evaluation in subsequent statements to the RO.  Concerning 
the laws and regulations governing establishment of effective 
dates, this claim will be returned to the RO for the 
establishment of an effective date, and the RO will provide 
the veteran notice at that time.  In addition, the veteran 
may appeal the effective date.

The evidentiary record is incomplete in that no VA or non VA 
treatment records since 2001 have been obtained, and the most 
recent VA examination was conducted in 2006.  However, the 
Board is remanding the issue of entitlement to an evaluation 
for hepatitis greater than 60 percent.  All other known and 
available records have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007). Separate diagnostic 
codes identify the various disabilities. Id. Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran was service-connected for hepatitis C in a 
January 1974 rating decision.  The disability was evaluated 
as 10 percent disabling, effective in August 1973.  In a 
January 1976 rating decision, the evaluation was decreased to 
zero percent, effective in April 1976.  In a March 2001 
rating decision, the evaluation was increased to 10 percent, 
effective in July 2000.  The 10 percent evaluation has been 
confirmed and continued to the present.

The current 10 percent evaluation assigned the veteran's 
hepatitis C was awarded under 38 C.F.R. § 4.114, Diagnostic 
Code 7345, in effect prior to July 2, 2001. A 10 percent 
evaluation contemplated demonstrable liver damage with mild 
gastro-intestinal disturbance.  A 30 percent evaluation was 
afforded for hepatitis C manifested by minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures. A 60 
percent evaluation was afforded for hepatitis C with moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression. 
A 100 percent evaluation was afforded for hepatitis C with 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.

During the pendency of this appeal 38 C.F.R. § 4.114 was 
revised, effective July 2, 2001.  Where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the most favorable criteria applies.  However, if the 
new criteria are more favorable, the retroactive reach of the 
new regulation under 38 U.S.C.A. Section 5110(g) can be no 
earlier than the effective date of the change. See VAOPGCPREC 
3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 3.114.  The 
Board finds that the old criteria are more favorable to the 
veteran.

Medical evidence, including VA examinations dated in 
September 2000, May 2003, and June 2006; VA clinical test 
results; and private treatment records and evaluation reports 
show treatment for liver disease with clinical findings of 
bridging fibrosis stage three and cirrhosis; inflammation of 
the liver; daily treatment with prescribed medications 
including interferon, ribavirin, and introna; depression 
medically attributed to treatment for liver disease and 
treated with prescribed medications; memory loss and 
decreased appetite; objective findings of abdominal 
tenderness in the right upper quadrant; weight fluctuation 
between 166 and 195 pounds; and severe fatigue affecting 
daily functions.  

This meets the criteria for a 60 percent evaluation under the 
old criteria.  

Other symptoms required for a higher, 100 percent evaluation, 
are not present in the record.  Essentially, the veteran's 
liver function tests have been within normal limits, and 
there is no evidence that the veteran has been prescribed 
rest by his private or VA physicians, as is contemplated 
under the old criteria.

A 100 percent evaluation could be warranted under the 
criteria in effect as of July 2, 2001 with serologic evidence 
of infection and near constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  Note (2) following the new 
criteria directs that for purposes of evaluating conditions 
under Diagnostic Code 7354, "incapacitating episode" meant 
a period of acute signs and symptoms severe enough to 
required bed rest and treatment by a physician.

But, while the medical evidence demonstrates the veteran does 
manifest some of these symptoms, it does not establish that 
the veteran experiences them to a degree that is near 
debilitating.  Rather, the evidence reflects that he remains 
employed, takes exercise daily, and that liver function tests 
were normal as of the June 2006 VA examination.  In addition, 
the medical evidence does not demonstrate that the veteran 
had any incapacitating episodes of hepatitic C within the 
meaning of the criteria.

Note (1) following the new criteria directs that sequelae 
such as cirrhosis or malignancy of the liver is to be rated 
separately under the appropriate diagnostic code, but that 
the same signs and symptoms used to evaluate the disability 
under Diagnostic Code 7354 could not be used as the basis for 
the separate evaluation.

Cirrhosis of the liver is evaluated under Diagnostic Code 
7312 and requires findings of cirrhosis by biopsy and 
abnormal liver function tests.  However, all clinical 
findings from liver function tests in the present case have 
been normal as of the June 2006 VA examination report, as 
observed above.  There is therefore no symptomatology that 
may be rated under this diagnostic code.

Both prior to and effective July 2, 2001, ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342 and 7345 
to 7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  Evaluations 
greater than 60 percent are afforded under Diagnostic Codes 
7306 for gastrojejunal ulcer, 7323 for ulcerative colitis, 
and 7331 for tuberculous peritonitis, 7347 for pancreatitis 
under both the old and the new criteria, but the medical 
evidence does not show that the veteran is diagnosed with any 
of these conditions.  These diagnostic codes therefore cannot 
apply. 

A 60 percent evaluation is therefore warranted for the 
service-connected hepatitis C under the old criteria.

VA treatment records reflect that the veteran was diagnosed 
with cirrhosis in June 2006 by VA examination.  Statements 
proffered by the veteran's private treating physician attest 
to the seriousness of the veteran's liver disease, stating 
that he has chronic persistent hepatitis and that the veteran 
was considered to be one stage away from end stage liver 
disease.

The record is bereft of any current records of treatment 
accorded the veteran by his primary treating non-VA and VA 
health care providers.  Given the findings of cirrhosis by VA 
examination in June 2006 it cannot be concluded that an 
evaluation greater than 60 percent is not warranted. Thus, 
the matter of entitlement to an evaluation greater than 60 
percent is the subject of a remand immediately following this 
decision. 


ORDER

An evaluation of 60 percent, and no greater, is granted for 
hepatitis C, subject to the laws and regulations governing 
the award of monetary benefits.


REMAND

The veteran seeks an increased rating for his service-
connected hepatitis C.

By this decision, the Board has granted an increased rating 
to 60 percent for hepatitis C under the old criteria.  

However, the most recent VA examination report, dated in June 
2006, reflects a diagnosis of cirrhosis of the liver, albeit 
with normal liver function tests.  The most recent VA and 
non-VA treatment records are dated in 2001.  His condition 
since the diagnosis of cirrhosis is uncertain, and it is 
necessary to accord the veteran additional VA examination to 
determine the current manifestations.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA and non-VA 
treatment records identified by the 
veteran are obtained.

2.  Schedule the veteran for an 
examination with an appropriate 
specialist to determine the nature and 
extent of his service-connected hepatitis 
C. All indicated tests and studies should 
be performed. The claims folder, 
including all newly obtained evidence, 
and a copy of this remand, must be 
provided to the examiner in conjunction 
with the examination. 

3.  After completing any and all 
additional development required, 
readjudicate the veteran's claim for an 
evaluation greater than 60 percent for 
his service connected hepatitis C.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


